                   Case 20-10343-LSS            Doc 6341        Filed 09/22/21       Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:
                                                                 Chapter 11
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC                                            Case No. 20-10343 (LSS)

                           Debtors.1                             (Jointly Administered)

                                                                 Re: Docket No. 6233



                                        CERTIFICATE OF SERVICE

             I, Michael J. Merchant, hereby certify that on September 16, 2021, I caused a copy of the

Notice of Withdrawal [Docket No. 6233] to be served upon the parties on the attached service list

in the manner indicated.




                                                        /s/ Michael J. Merchant
                                                       Michael J. Merchant (No. 3854)




1
      The Debtors (“Debtors” or “BSA”) in these chapter 11 cases, together with the last four digits of each Debtor’s
      federal tax identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC
      (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


RLF1 26007169v.1
                   Case 20-10343-LSS   Doc 6341    Filed 09/22/21   Page 2 of 3




                                         Service List
Via Email

White & Case LLP
1221 Avenue of the Americas
New York, New York 10020
Attn: Jessica C. Lauria (jessica.lauria@whitecase.com)

White & Case LLP
111 South Wacker Drive
Chicago, Illinois 60606
Attn: Michael C. Andolina (mandolina@whitecase.com),
Matthew E. Linder (mlinder@whitecase.com)
Blair Warner (blair.warner@whitecase.com)

Morris, Nichols, Arsht & Tunnell
LLP, 1201 North Market Street, 16th Floor
P.O. Box 1347
Wilmington, Delaware 19899-1347
Attn: Derek C. Abbott (dabbott@morrisnichols.com)
Andrew R. Remming (aremming@morrisnichols.com)
Eric W. Moats (emoats@morrisnichols.com)
Paige N. Topper (ptopper@morrisnichols.com)

Pachulski Stang Ziehl & Jones LLP
919 North Market Street,
17th Floor
P.O. Box 8705
Wilmington, DE 19801
Attn: James I. Stang (jstang@pszjlaw.com)
John A. Morris (jmorris@pszjlaw.com)
James E. O’Neill (joneill@pszjlaw.com)
John W. Lucas (jlucas@pszjlaw.com)

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attn: Thomas Moers Mayer (tmayer@kramerlevin.com)
Rachael Ringer (rringer@kramerlevin.com)
David E. Blabey, Jr. (dblabey@kramerlevin.com)
Jennifer R. Sharret (jsharret@kramerlevin.com)
Megan M. Wasson (mwasson@kramerlevin.com)




RLF1 26007169v.1
                   Case 20-10343-LSS   Doc 6341   Filed 09/22/21   Page 3 of 3




Young Conaway Stargatt & Taylor, LLP
1000 North King Street, Wilmington, Delaware 19801
Attn: Robert S. Brady (rbrady@ycst.com)
Edwin J. Harron (eharron@ycst.com)
Sharon M. Zieg (szieg@ycst.com)

Norton Rose Fulbright US LLP
2200 Ross Avenue, Dallas, Texas 75201-7932
Attn: Louis R. Strubeck (louis.strubeck@nortonrosefulbright.com)
Kristian W. Gluck (kristian.gluck@nortonrosefulbright.com)

Via Email & Hand Delivery

Office of the United States Trustee
844 King Street, Suite 2207
Lockbox 35
Wilmington, Delaware 19801
Attn: David L. Buchbinder (david.l.buchbinder@usdoj.gov)
Hannah M. McCollum (hannah.mccollum@usdoj.gov)




RLF1 26007169v.1
